ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Stephen W. Shaughnessy has committed professional misconduct warranting pubhc discipline, namely failing to abide by a promise to protect a hen on a chent’s cause of action, issuing checks drawn on his trust account prior to the deposit of funds in support of the checks and failure to maintain adequate trust account books and records, and failure to cooperate with the disciplinary investigation; and
WHEREAS, the respondent has withdrawn his answer to the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, has unconditionally admitted the allegations set out above, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 60-day suspension from the practice of law followed by a 2-year period of probation pursuant to Rule 15 and subject to the following terms:
a. Respondent shall abide by the Minnesota Rules of Professional Conduct.
b. Respondent shall cooperate fully with the Director’s office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s *916attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation. Should respondent fail to respond to a request for information from the Director during the term of the probation, upon the Director’s filing of an affidavit with the court to that effect and order of the court, respondent shall automatically be suspended from the practice of law for a period of 90 days and thereafter be required to petition for reinstatement pursuant to Rule 18, Rules on Lawyers Professional Responsibility,
e. Respondent shall maintain books and records concerning law office income and expenses and funds held on behalf of clients in compliance with Rule 1.15, MRPC, and LPRB Amended Opinion No. 9. Ninety days after the date of the court order incorporating this stipulation, and quarterly thereafter, respondent shall provide to the Director’s office copies of the previous 3 months’ trust account books and records. If, at any time at least 1 year after the commencement of the probation, respondent submits his most current trust account records and a written certification from a certified public accountant, approved by the Director, that respondent’s trust account books are, and for at least 1 year have been, in compliance with Rule 1.15, MRPC, and LPRB Amended Opinion No. 9, and upon the Director’s review of the certificate and respondent’s books and records, the Director may terminate respondent’s probation as to the maintenance of his trust account prior to the full 2-year term; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by the respondent warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Stephen W. Shaughnessy is suspended from the practice of law for 60 days and any reinstatement shall be subject to the agreed upon conditions set out above.
The Director is awarded $900 in costs and $363 in disbursements, as agreed to by respondent.
BY THE COURT:
/s/ Alexander M. Keith A.M. (Sandy) Keith Chief Justice